Exhibit 99.1 United States Heating Oil Fund, LP Monthly Account Statement For the Month Ended April 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 375,732 Unrealized Gain (Loss) on Market Value of Futures (612,616) Interest Income 1,166 Total Income (Loss) $ (235,718) Expenses Investment Advisory Fee $ 3,119 Brokerage Commissions 690 NYMEX License Fee 130 Non-interested Directors' Fees and Expenses 41 Prepaid Insurance Expense 11 Other Expenses 8,250 Total Expenses 12,241 Expense Waiver (7,470) Net Expenses $ 4,771 Net Gain (Loss) $ (240,489) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 4/1/09 $ 6,231,425 Net Gain (Loss) (240,489) Net Asset Value End of Period $ 5,990,936 Net Asset Value Per Unit (300,000 Units) $ 19.97 To the Limited Partners of United States Heating Oil Fund,
